United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2570
                                    ___________

Richard W. Jacobson; Jake's Ltd.,        *
Inc., a Minnesota corporation;           *
                                         *
            Appellants;                  *
                                         * Appeal from the United States
            v.                           * District Court for the
                                         * District of Minnesota.
City of Coates, a municipal              *
corporation;                             * [PUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                              Submitted: March 10, 1999

                                  Filed: March 25, 1999
                                   ___________

Before BEAM and HEANEY, Circuit Judges, and GOLDBERG,1 Judge of the U.S.
      Court of International Trade.
                                  ___________

PER CURIAM.

       Since 1992, appellants have operated an adult entertainment business within
the City of Coates. On June 1, 1994, the City enacted zoning ordinances designed to
regulate “sexually oriented businesses.” On December 31, 1996, appellants


      1
       The Honorable Richard W. Goldberg, Judge of the U.S. Court of International
Trade, sitting by designation.
challenged the constitutional validity of two such ordinances. On April 13, 1998, the
district court determined that one of the two challenged ordinances was
unconstitutional. Subsequent to their victory before the district court, appellants
sought attorney’s fees under 42 U.S.C. § 1988(b). On May 11, 1998, the district court
denied attorney’s fees. On appeal, appellants argue that the district court erred by
denying the award of attorney’s fees. We agree.

       As its basis for denying attorney’s fees under § 1988(b), the district court
characterized appellants’ victory as “technical” and “insignificant,” thereby
precluding prevailing party status. See Jacobson v. City of Coates, No. 97-190 (D.
Minn. May 11, 1998) (order denying attorney’s fees) (quoting Texas State Teachers
Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989)). In our view, the
determination that one of two challenged ordinances was unconstitutional changed
the legal relationship between appellants and the City, see Texas State Teachers
Association, 489 U.S. at 792, and the district court erred by failing to award
attorney’s fees.

      Accordingly, we reverse the district court’s denial of attorney’s fees and
remand to the district court with instructions to award fees under § 1988(b). Of
course, the district court retains the discretion to determine the appropriate fees. See
Denesha v. Farmers Ins. Exch., 161 F.3d 491, 501 (8th Cir. 1998).

      A true copy.

             Attest.

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-